June 26, 2014




                               JUDGMENT

                The Fourteenth Court of Appeals
          UNITED NATIONAL INSURANCE COMPANY, Appellant

NO. 14-12-00941-CV                       V.

                    AMJ INVESTMENTS, LLC, Appellee
                    ________________________________

      This cause, an appeal from the judgment signed July 24, 2012 in favor of
appellee AMJ Investments, LLC, was heard on the transcript of the record. We
have inspected the record and find as follows:

   The trial court did not err in awarding appellee AMJ Investments, LLC
    compensatory damages and exemplary damages. We therefore AFFIRM
    that portion of the judgment.

   The trial court erred in awarding enhanced interest from March 16, 2009
    through July 23, 2012 and instead should have awarded enhanced interest
    from February 6, 2010 through July 24, 2012. We therefore MODIFY the
    portion of the judgment awarding $178,734.00 in enhanced interest,
    reducing that award to $133,153.20, and we AFFIRM that portion of the
    judgment as modified.

   The trial court erred in awarding attorney’s fees through the date of trial
    based on evidence that was insufficiently specific to support the amount
    awarded. We therefore order that portion of the judgment REVERSED and
    we REMAND the case for redetermination of AMJ Investments’s
    reasonable and necessary attorney’s fees through the date of trial, and for
    rendition of judgment consistent with the previous judgment as modified by
    this court and with this court’s opinion.
      We order appellant United National Insurance Company to pay all costs
incurred in this appeal.

     We further order this decision certified below for observance.